

115 HCON 80 IH: Expressing the sense of the Congress that assisted suicide (sometimes referred to as death with dignity, end-of-life options, aid-in-dying, or similar phrases) puts everyone, including those most vulnerable, at risk of deadly harm and undermines the integrity of the health care system.
U.S. House of Representatives
2017-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 80IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2017Mr. Wenstrup (for himself, Mr. Correa, Mr. Vargas, Mr. Langevin, Mr. Lipinski, Mr. Harris, Mr. LaHood, Mr. Abraham, Mr. Rothfus, and Mr. Suozzi) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing the sense of the Congress that assisted suicide (sometimes referred to as death with
			 dignity, end-of-life options, aid-in-dying, or similar phrases) puts
			 everyone, including those most vulnerable, at risk of deadly harm and
			 undermines the integrity of the health care system.
	
 Whereas suicide means the act of intentionally ending one’s own life, preempting death from disease, accident, injury, age, or other condition;
 Whereas assisting in a suicide means knowingly and willingly prescribing, providing, dispensing, or distributing to an individual a substance, device, or other means that, if taken, used, ingested, or administered as directed, expected, or instructed, will, with reasonable medical certainty, result in the death of the individual, preempting death from disease, accident, injury, age, or other condition;
 Whereas society has a longstanding policy of supporting suicide prevention such as through the efforts of many public and private suicide prevention programs, the benefits of which could be denied under a public policy of assisted suicide;
 Whereas assisted suicide most directly threatens the lives of people who are elderly, experience depression, have a disability, or are subject to emotional or financial pressure to end their lives;
 Whereas the Oregon Health Authority’s annual reports reveal that pain or the fear of pain is listed second to last (25 percent) among the reasons cited by all patients seeking lethal drugs since 1998, while the top five reasons cited are psychological and social concerns: losing autonomy (92 percent), less able to engage in activities that make life enjoyable (90 percent), loss of dignity (79 percent), losing control of bodily functions (48 percent), and burden on family friends/caregivers (41 percent);
 Whereas the United States Supreme Court has ruled twice (in Washington v. Glucksberg and Vacco v. Quill) that there is no constitutional right to assisted suicide, that the Government has a legitimate interest in prohibiting assisted suicide, and that such prohibitions rationally relate to protecting the vulnerable from coercion and protecting disabled and terminally ill people from prejudice, negative and inaccurate stereotypes, and ‘societal indifference;’
 Whereas clearly expressing that assisted suicide is not a legitimate health care service, Congress passed, with a nearly unanimous vote, and President Bill Clinton signed, the Assisted Suicide Funding Restriction Act to prevent the use of Federal funds for any item or service, including advocacy, provided for the purpose of causing, or assisting in causing, the death of any individual such as by assisted suicide, euthanasia, or mercy killing;
 Whereas a handful of States have authorized assisted suicide, but over 30 States have rejected over 200 attempts at legalization since 1994;
 Whereas States that authorize assisted suicide for terminally ill patients do not require that such patients receive psychological screening or treatment, though studies show that the overwhelming majority of patients contemplating suicide experience depression;
 Whereas the laws of such States contain no requirement for a medical attendant to be present at the time the lethal dose is taken, used, ingested, or administered to intervene in the event of medical complications;
 Whereas such State laws contain no requirement that a qualified monitor be present to assure that the patient is knowingly and voluntarily taking, using, ingesting, or administering the lethal dose;
 Whereas such State laws contain no requirement to secure lethal medication if unwanted or if death occurs before such medication is used;
 Whereas such State laws do not prevent family members, heirs, or health care providers from pressuring patients to request assisted suicide;
 Whereas such States qualify some patients for assisted suicide by using a broad definition of terminal disease and going to die in six months or less that includes diseases (such as diabetes or HIV) that, if appropriately treated, would not otherwise result in death within six months;
 Whereas it is extremely difficult even for the most experienced doctors to accurately prognosticate a six-month life expectancy as required, making such a prognosis a prediction, not a certainty;
 Whereas reporting requirements vary by State, but when required, rely on prescribing physicians or dispensing pharmacists to self-report;
 Whereas such reporting is neither conducted by an objective third party nor of sufficient depth and accuracy to effectively monitor the occurrence of assisted suicide;
 Whereas there is an astounding lack of transparency in the practice of assisted suicide to the extent that State health departments and other authorities admittedly have no method of knowing if it is being practiced within the bounds of State laws and have no funding or authority to make such a determination;
 Whereas some State laws actively conceal assisted suicide by directing the physician to list the cause of death as the underlying condition without reference to death by suicide;
 Whereas the confidential nature of end-of-life decisions makes it virtually impossible to effectively monitor a physician’s behavior to prevent abuses, making any number of safeguards insufficient;
 Whereas the cost of lethal medication is far less costly than many life-saving treatments, which threatens to restrict treatment options, especially for disadvantaged and vulnerable persons, as has happened in several known cases and presumably many more unknown in which insurers have denied and/or delayed coverage for life-saving care while offering to cover assisted suicide; and
 Whereas access to personal assistance services such as in-home hospice and palliative care, home health care aides, and nursing care/nursing assistance is regretfully limited and subject to long waiting lists in many areas, placing systemic pressure on patients in need of such personal assistance services to resort to assisted suicide: Now, therefore, be it
		
	
 That it is the sense of the Congress that the Federal Government should ensure that every person facing the end of their life has access to the best quality and comprehensive medical care, including palliative, in-home, or hospice care, tailored to their needs and that the Federal Government should not adopt or endorse policies or practices that support, encourage, or facilitate suicide or assisted suicide, whether by physicians or others.
		